 

Exhibit 10.1

 





*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.





 

 

 



AMENDMENT NO. 1 TO LICENSE AGREEMENT

 

This Amendment No. 1 to License Agreement (this “Amendment”) is made and entered
into as of the 14th day of February 2017 (the “Amendment Effective Date”) by and
between The Children’s Hospital of Philadelphia, a non-profit entity organized
and existing under the laws of Pennsylvania and having a principal place of
business at 34th and Civic Center Boulevard, Philadelphia, PA 19104 USA
(“CHOP”), and Medgenics Medical Israel Ltd., a company organized under the laws
of the State of Israel and having a principal place of business at Misgav
Business Park, Rechov Kahol 2, Misgav 20179 Israel (“Licensee”). CHOP and
Licensee are sometimes referred to in this Amendment individually as a “Party”
and collectively as the “Parties.”

 

INTRODUCTION

 

The Parties entered into a License Agreement dated November 12, 2014 (the
“Agreement”), and the Parties now desire to amend the Agreement as provided
herein. Capitalized terms used but not defined in this Amendment shall be has
defined in the Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the terms, conditions, covenants and
agreements set forth herein and in the Agreement, the receipt and sufficiency of
which are hereby acknowledged, and for other good and valuable consideration,
the Parties mutually agree as follows:

 

1.             Options to Extend Exclusivity Period. CHOP hereby grants to
Licensee the right to extend the period of time during which (a) Licensee has
the right to match proposals by commercial entities for sponsored research using
the Rare and Orphan Protocol Materials in the Licensed Field under Section 5.2
of the Agreement and (b) Licensee has exclusive rights to use the Rare and
Orphan Protocol Materials in the Licensed Field pursuant to clause (i) of
Section 3.1 of the Agreement and Section 10.3.1 of the Agreement [***] (each, an
“Extension Option”). Each Extension Option is exercisable by Licensee notifying
CHOP in writing of its exercise of such Extension Option [***] and paying CHOP
One Hundred Twenty Five Thousand Dollars ($125,000) no later than [***] of each
year; provided, however, that the fee for exercise of the Extension Option by
[***], is One Hundred Ninety Seven Thousand Six Hundred Three Dollars
($197,603). The Parties expressly agree that the payments due in connection with
exercise of the Extension Options are in respect of the rights referred to in
clauses (a) and (b) above and not in respect of any of the Licensed Patent
Rights.

 

2.             New Section 2.82. The following is added as Section 2.82 of the
Agreement:

 

2.82“Exclusivity Period” means the period beginning on the Effective Date and
ending on the later of [***] as extended from time to time.”

 

 

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

 -1- 

 

 

 





 



3.             Amendment to Section 2.53. The following phrase is added to the
end of the last sentence of Section 2.53 of the Agreement:

 

“; provided that the cash consideration paid for debt or equity securities of
Licensee or any of its Affiliates in connection with a Product Agreement with a
Third Party shall be excluded from Non-Royalty Income if such Third Party also
grants Licensee rights under the Third Party’s intellectual property rights to
commercialize, or an option to commercialize, the Licensed Product(s) and/or
Licensed Process(es) that is(are) the subject of the Product Agreement in one or
more jurisdictions.”

 

4.             Amendment to Section 2.75. The following is added to the end of
Section 2.75 of the Agreement: “as amended from time to time”

 

5.             Amendment to Section 5.2. In Section 5.2 of the Agreement, the
phrase [***] is hereby amended to read [***].

 

6.             Amendment to Section 10.3.1. In Section 10.3.1 of the Agreement,
the phrase [***] is hereby amended to read [***].

 

7.             Amendment to Section 11.4. Section 11.4 of the Agreement is
replaced in its entirety with the following:

 

11.4.Defense of Claims Brought by Third Parties. In the event that a Third Party
challenges any of the Licensed Patent Rights, regardless of the name or
procedure including, without limitation, opposition, validity challenge,
interference, re-examination, reissue, derivation, supplemental examination,
post-grant review, inter-parties review, negotiation, claim, declaratory
judgment action or counterclaim or affirmative defense in an infringement suit
brought under Sections 11.2 (each, a “Patent Challenge”), Licensee shall have
the first right, but not the obligation, to (a) defend and prosecute the Patent
Challenge in its own name, at its own expense, and on its own behalf; (b) to the
extent applicable to the Patent Challenge, ultimately enjoin infringement and
collect for its use, damages, profits, and awards of whatever nature recoverable
for such infringement; and (c) settle the Patent Challenge; provided, however,
that CHOP shall have the second right, but not the obligation, to take such
actions at its own expense and in its own name with respect to a Patent
Challenge if Licensee chooses not to defend and prosecute such Patent Challenge.
CHOP shall join any such Patent Challenge if necessary to avoid dismissal of the
Patent Challenge. Should CHOP be made a party to any such Patent Challenge,
Licensee shall reimburse CHOP for any Litigation Expenses which CHOP incurs as a
result of becoming a party to such Patent Challenge, which reimbursement shall
be made within thirty (30) days after receiving an invoice therefor. In all
cases, Licensee agrees to keep CHOP reasonably apprised of the status and
progress of the Patent Challenge.

 

 

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

 -2- 

 

 

 

8.             Amendment to Section 13.2. In Section 13.2 of the Agreement, the
phrase “or fails to use Commercially Reasonable Efforts to prosecute the cure to
reasonable completion (in the case of defaults that can reasonably be cured
within sixty (60) days)” is hereby amended to read “or fails to use Commercially
Reasonable Efforts to prosecute the cure to reasonable completion (in the case
of defaults that cannot reasonably be cured within sixty (60) days)”.

 

9.            Amendment to Section 13.3. Section 13.3 of the Agreement is
replaced in its entirety with the following:

 

13.3Termination by CHOP for Insolvency. To the extent permitted under applicable
law, CHOP may terminate this Agreement in its entirety, upon delivery of written
notice to Licensee if (i) Licensee enters liquidation, has a receiver or
administrator appointed over any assets related to this Agreement, makes any
voluntary assignment of its assets for the benefit of creditors, or ceases to
carry on business, or files for bankruptcy under Chapter 7 of the US Bankruptcy
Code or makes a similar filing seeking liquidation under the law of any other
jurisdiction, foreign or domestic or (ii) an involuntary petition under Chapter
7 of the US Bankruptcy Code (or similar filing seeking involuntary liquidation
under the law of any other jurisdiction, foreign or domestic) is filed against
Licensee and such involuntary petition is not stayed or dismissed within ninety
(90) days after the date of filing.

 

10.          New Section 13.7. The following is added as Section 13.7 of the
Agreement:

 

13.7Termination Disputes. If a Party gives notice of default under Sections 13.2
or termination under Section 13.3(ii) and the other Party disagrees with the
Party’s assertion of default or right to terminate the Agreement, then the
Agreement shall remain in full force and effect until the dispute is finally
resolved pursuant to Section 15.12. All cure periods shall be tolled during the
dispute resolution process, and if, as a result of the dispute resolution
process, it is determined that the Party was entitled to give the notice of
default or termination, then the other Party shall be entitled to the remainder
of the relevant cure period and termination shall not become effective if the
relevant default or other matter is not cured during such remaining cure period.
On the other hand, if as a result of the dispute resolution process, it is
determined that the Party was not entitled to give the notice of default or
termination, then the notice shall be rendered null and void.

 

11.          Amendment to Section 15.12. Section 15.12 of the Agreement is
replaced in its entirety with the following:

 

15.12Dispute Resolution. With respect to any disputes between the Parties,
either Party may by written notice refer the dispute to the Chief Executive
Officers (or their respective designees) of the Parties to be resolved by
negotiation in good faith as soon as is practicable but in no event later than
fifteen (15) days after referral. Such resolution, if any, by the Chief
Executive Officers (or their respective designees) will be final and binding on
the Parties. If the Chief Executive Officers (or their respective designees) are
unable to resolve such dispute within such fifteen (15) day period, then each
Party may seek to resolve the dispute in any court of competent jurisdiction.

 

 -3- 

 

 



12.          Ratification. The Agreement, as amended by this Amendment, remains
in full force and effect and is hereby ratified and confirmed in all respects.
In the event of a conflict between this Amendment and the provisions of the
Agreement, this Amendment shall be controlling with respect to the subject
matter hereof.

 

13.          Counterparts. This Amendment may be executed in counterparts, each
of which are deemed to be original, but both of which together constitute one
and the same instrument. Executed copies or counterparts of this Amendment may
be delivered by facsimile transmission, email or any other electronic means and
such delivery shall have the same effect as delivery of an ink-signed original
delivered in hand.

 

 

(signature page follows)

 

 -4- 

 

 

In Witness Whereof, the Parties have duly executed this Amendment to be
effective as of the Amendment Effective Date.

 



 



  THE CHILDREN’S HOSPITAL OF PHILADELPHIA       By: /s/ Zev Sunleaf        
Name: Zev Sunleaf         Title: Vice President OTTCI         MEDGENICS MEDICAL
ISRAEL LTD.       By: /s/ Michael C. Diem         Name: /s/ Michael C. Diem    
    Title: Senior Vice Presidennt, Corporate Development

 

 



 

